ALEXANDER, S. J.,
This case is before the court upon plaintiff’s motion to dismiss defendant’s motions for new trial and judgment n.o.v., and to vacate an order granting defendant’s request for argument of its said motions before a court en banc.
The basis for plaintiff’s motion is that defendant has failed to proceed upon its motions, in that it has failed to order the trial transcript and has failed to file its brief in support of the said motions. Defendant’s motions were filed on October 18, 1972, following a verdict in plaintiff’s favor in the amount of $3,000,* upon a life insurance policy issued by defendant on the life of Edmond J. Miller, plaintiff’s decedent.
Since filing its motions, defendant has (1) failed to order the trial transcript from the official court stenographer, (2) has not filed its brief in support of its motions, and (3) has not answered plaintiff’s motion to dismiss its post trial motions, although it has had an ample amount of time to accomplish each of these matters.
ORDER
And now, May 18, 1973, upon consideration of plaintiff’s motion to dismiss defendant’s motions for new trial and judgment n.o.v., and to vacate the order for a court en banc, entered on January 26, 1973, it is hereby ordered and decreed that plaintiff’s said motion is granted and that: (1) defendant’s motions for new trial and judgment n.o.v., are dismissed; (2) the order of this court of January 26, 1973, providing for a court en banc is vacated; and (3) the prothonotary is directed to enter judgment upon the verdict of the jury in this case.

Plus interest from May 7, 1966, the date of decedent’s death.